Citation Nr: 0807860	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  05-26 471	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

The veteran represented by:  North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
February 1966 to February 1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2007).

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  38 C.F.R. § 3.304(f).

The Court has held that receiving enemy fire can constitute 
participation in combat.  Sizemore v. Principi, 18 Vet. App. 
264 (2004).  A determination that a veteran engaged in combat 
with the enemy may be supported by any evidence which is 
probative of that fact, and there is no specific limitation 
of the type or form of evidence that may be used to support 
such a finding.  VAOPGCPREC 12-99 (1999).  Evidence submitted 
to support a claim that a veteran engaged in combat may 
include the veteran's own statements and an "almost 
unlimited" variety of other types of evidence.  Gaines v. 
West, 11 Vet. App. 353, 359 (1998). 

In this case, the veteran's military personnel records 
indicate his military occupational specialty (MOS) was a 
cook.  He was in the Republic of Vietnam from August 1966 to 
July 1967 and assigned to the Headquarters and Headquarters 
Services (HHS) Battery, 8th Battalion, 6th Artillery, 1st 
Infantry Division.  He received a Bronze Star Medal for 
meritorious service from February 22, 1967 to March 15, 1967. 

In March 2005, the veteran submitted a stressor statement (VA 
Form 21-4138).  He said that his stressors included finding 
out that his childhood friend and cousin had been injured and 
being threatened by enemy rockets and mortars while he was 
serving in Phu Loi.  He also submitted what is reportedly an 
excerpt from a 1997 Board decision indicating that the 
service department had confirmed an attack at the Phu Loi 
base camp on March 10, 1967.  

A private psychiatrist has given the veteran a diagnosis of 
PTSD, attributed to witnessing numerous deaths and injuries 
to fellow soldiers.  While the psychiatrist has not 
attributed PTSD to receiving rocket fire at Phu Loi, 
confirmation of the veteran's receipt of such fire would show 
that he participated in combat, and eliminate the need for 
supporting evidence of the stressors reported by the private 
psychiatrist.  

Accordingly, the case is REMANDED for the following action:

1.  Prepare a letter asking the Joint 
Services Records Research Center (JSRRC) 
to provide any information confirming an 
attack on the Phu Loi base camp on March 
10, 1967 and the presence of the veteran's 
unit during such attack. 

2.  If it is confirmed that the veteran 
was present during the attack on Phu Loi, 
schedule him for a VA psychiatric or PTSD 
examination to determine whether he meets 
the criteria for a diagnosis of PTSD under 
DSM-IV.  If he has a diagnosis of PTSD, 
the examiner is asked to express an 
opinion as to the stressors supporting the 
diagnosis.    

Send the claims folder, including a copy 
of this remand, to the designated examiner 
for review.  The examiner should discuss 
the rationale for the diagnoses and 
opinions.

3.  If the claim is not fully granted, 
issue a supplemental statement of the 
case, before returning the case to the 
Board, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

